Citation Nr: 0941004	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
2005, for the award of service connection for diabetes 
mellitus.

2.  Entitlement to a disability rating greater than 40 
percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 through 
December 1959 and again from March 1963 though July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  On June 30, 2005, the Veteran submitted a claim of 
service connection for diabetes mellitus.  There was no prior 
claim, formal or informal.

2.  The Veteran's low back strain, even with consideration of 
the Veteran's complaints of pain, does not cause unfavorable 
ankylosis of the entire thoracolumbar spine.  The Veteran has 
not had any incapacitating episodes as a result of 
intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 30, 
2005, for the award of service connection for diabetes 
mellitus are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

2.  The criteria for a disability rating greater than 40 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date 
earlier than June 30, 2005, for the award of service 
connection for diabetes mellitus and entitlement to an 
increased rating for his service-connected low back strain.  
The Veteran contends that he was first diagnosed with 
diabetes mellitus as early as 1998 and should be awarded 
service connection from the date of his diagnosis.  The 
Veteran also contends that his service-connected low back 
strain is more disabling than currently evaluated.  

	1.  Diabetes Mellitus

The Veteran filed a claim for service connection for diabetes 
mellitus for the first time on June 30, 2005.  He was 
afforded a VA diabetes examination in September 2005 which 
showed a diagnosis of diabetes and noted glucose intolerance 
in July 2005 and elevated blood sugar since 1998-1999.  By 
rating decision dated in October 2005 the RO granted service 
connection for diabetes mellitus based on the Veteran's 
presumed exposure to herbicides in Vietnam and assigned a 10 
percent disability rating effective August 30, 2005.  In a 
February 2006 notice of disagreement the Veteran disagreed 
with the assigned effective date and argued that he should 
have been awarded service connection for diabetes mellitus 
beginning sometime in 1998 when he was first diagnosed with 
diabetes mellitus.  By rating decision dated in August 2006, 
the RO amended the effective date for the award of service 
connection for diabetes mellitus from August 30, 2005 to June 
30, 2005, the date of claim.  

Legal Criteria

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  38  
C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of  
Veterans Affairs issue, if the report relates to a disability  
which may establish entitlement.  38 C.F.R. § 3.157(a). 

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r). 

Analysis

In the present case, the Veteran separated from active 
service in July 1979.  It is not in dispute that he did not 
submit a claim of entitlement to service connection for 
diabetes mellitus within one year from his discharge. 
 Therefore, assignment of an effective date back to the day 
following discharge is not possible. 

The Veteran first filed a claim for service connection for 
diabetes mellitus on June 30, 2005.  There is no evidence 
that he filed a claim for service connection for diabetes 
mellitus prior to that date.  The only issues referenced in 
prior claims for service connection dated in August 1979 and 
July 2003 pertain to the knees, back, neck, and right 
shoulder.  The Veteran asserts that he is entitled to an 
effective date in approximately 1997 because that is when he 
was diagnosed with diabetes mellitus.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  There is no 
provision in the law for awarding an earlier effective date 
based on a veteran's assertion that the disability existed 
before he filed the claim.  The fact that the Veteran had 
diabetes mellitus prior to the claim is irrelevant.  The 
record does not include any communication from the Veteran or 
his representative received prior to June 30, 2005 that may 
reasonably be construed as an indication he was seeking 
service connection for diabetes mellitus.  Thus, there is no 
entitlement to an effective date earlier than June 30, 2005.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

2.	Low back strain

Service treatment records show that the Veteran injured his 
back prior to military service during a school bus accident 
and was hospitalized for approximately one month in 1954 or 
1955.  Service treatment records also show several complaints 
regarding back pain.  The Veteran submitted an initial claim 
for service connection for a low back disorder in August 
1979.  He was afforded a VA examination in August 1979 and by 
rating decision dated in August 1979, the RO granted service 
connection for low back strain and assigned a 10 percent 
disability rating effective August 1, 1979, the day after the 
Veteran's separation from military service.  This disability 
rating was continued by rating decisions dated in July 1984 
and January 2004.  

The Veteran filed a claim for an increased rating in June 
2005.  He was afforded a VA spinal and joints examinations in 
September 2005.  In the October 2005 rating action on appeal, 
the RO increased the Veteran's disability rating for the low 
back strain from 10 percent disabling to 40 percent disabling 
effective June 30, 2005, the date of the Veteran's claim for 
an increased rating.  In a February 2006 notice of 
disagreement the Veteran indicated that his back disorder was 
more disabling than currently evaluated.  The Veteran was 
subsequently afforded another VA spinal examination in 
October 2006.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran's low back strain continues to be rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237.  

Under DC 5237 a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-
43, Note (2).    

Relevant Evidence

Evidence relevant to the level of severity of the Veteran's 
low back strain includes VA spinal examinations dated in 
September 2005 and October 2006.  During the September 2005 
examination the Veteran reported that he could not recall the 
onset of back problems but indicated that they began several 
years earlier.  He indicated that the pain was centralized in 
the low back, was constant, and resulted in tightness and 
stiffness with a dull ache.  The Veteran described the 
severity of pain as a 6 on a scale from 0 to 10.  The 
frequency of the pain depended on the Veteran's physical 
activities but persisted through the rest of the day in 
general.  Precipitating factors for the pain included 
twisting, turning the wrong way, lifting more than 30 pounds 
weight, bending, stooping, and sitting for more than 30 
minutes.  There were no precipitating factors in the morning, 
rather the Veteran would generally wake up with a stiff back.  
Back pain was alleviated by a heating pad, hot shower, 
stretching or walking around, resting, and taking pain 
medication.  The Veteran complained of some temporary 
decrease in range of motion and back function during flare-
ups due to stiffness and pain.  The Veteran reported numbness 
on the outer aspect of the right leg but denied weight loss, 
fevers, malaise, dizziness, visual disturbances, other 
numbness, weakness, bladder complaints, or bowel complaints.  

The Veteran indicated that he wore a brace and denied any 
history of falls.  He reported that he could walk up to one 
mile, limited due to knee pain.  He denied any trauma to the 
back or surgeries.  Regarding functional assessment, the 
Veteran had pain on strenuous activities, especially 
twisting, turning, lifting, bending, and stooping.  He also 
had problems getting in and out of the car and driving long 
distances.  The Veteran denied any incapacitating episodes 
and indicated that he was not working.  

Range of motion testing revealed the following:  flexion to 
30 degrees; extension to 10 degrees; left lateral flexion to 
20 degrees; right lateral flexion to 20 degrees; left lateral 
rotation to 20 degrees; and right lateral rotation to 20 
degrees.  There was diffuse tenderness on lumbosacral spine 
and no paraspinal spasm.  Straight leg rising was negative.  
There was no pain on motion but the Veteran reported 
stiffness at the end of range of motion testing.  The 
examiner noted that the Veteran's range of motion was 
additionally limited by 10 degrees flexion due to pain, 
stiffness, and lack of endurance following repetitive use.  
The examiner indicated that there was no muscle spasm and 
normal gait.  There were no postural abnormalities and 
neurological examination was unremarkable.  Sensory and motor 
examination were normal.  Reflexes were intact and equal at 
knees and ankles.  The examiner noted that there was no 
intervertebral disc syndrome.  

X-ray examination revealed no fracture or slippage but the 
examiner noted that all lumbar disk spaces were at least 
mildly narrowed and the L5-S1 disk space was more severely 
narrowed.  Osteoarthritis changes were seen in the L5-S1 
facet joints.  The lumbar vertebrae as well as to the sacrum 
were densely sclerotic with an ill-defined trabecular pattern 
consistent with the Veteran's history of Paget's disease.  
The diagnosis was osteoarthritis, degenerative joint disease 
of the lumbar spine.  

During the October 2006 VA spinal examination the Veteran 
indicated that he was currently working part-time at a golf 
course as a marshal, usually working 24 hours per week.  He 
played golf occasionally, usually once per week.  He stated 
that his back pain began in the 1950s with a known football 
injury and lifting injury during military service.  The 
location of the back pain was above the belt line radiating 
to the right leg with numbness involving the right leg.  The 
Veteran stated that this pain bothers him on a daily basis.  
He described the back pain as aching and stiffness associated 
with numbness of the right leg with an intensity ranging from 
3 to 7 on a daily basis.  The Veteran took Motrin with 
moderate relief and without significant side effects.  

The Veteran denied any periods of incapacitation in the past 
12 months requiring emergency room management, complete bed 
rest, or aid and attendance.  The Veteran indicated that he 
walked with the aid of a golf club.  The Veteran was able to 
dress and undress, operate motor vehicles, and attend to the 
needs of nature without assistance.  

Inspection of the spine revealed mildly antalgic gait, 
limping in the right leg, otherwise normal curvature of the 
spine, symmetry in appearance, and symmetry and rhythm or 
spinal motion.  Range of motion testing revealed the 
following:  flexion to 80 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees bilaterally; and lateral 
rotation to 30 degrees bilaterally.  The spine was painful on 
extremes of forward flexion.  No additional limitations were 
noted with repetition of movement during the physical 
examination as related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The examiner noted that the 
Veteran had objective evidence of painful motion with forward 
flexion and extension backwards.  However, upon conclusion of 
the examination the Veteran was able to bend forward and put 
on his shoes and socks and touch his chest to his thighs in a 
sitting position.  There was no acute spasm, weakness, or 
tenderness.  He had no signs of atrophy of either lower 
extremity that would indicate chronic debilitating pain.  
There were also no posture abnormalities.  Neurological 
examination revealed decreased sensation in the right lateral 
thigh in the distribution of the lateral femoral cutaneous 
nerve.  There was no sensory loss in the dermatomal 
distribution.  Motor examination was intact and reflexes were 
2+ and equal bilaterally.  Lasegue's sign was negative and 
the examiner noted there was no evidence of intervertebral 
disc syndrome.  

The diagnosis was 1) lumbosacral strain, 2) degenerative disk 
disease with degenerative joint disease of the lumbar spine 
without radiculopathy, 3) meralgia paresthetica, right leg, 
unrelated to #2 above, and 4) paget disease, unrelated to #2 
above.  The examiner also noted that no additional 
limitations were noted with repetition of movement during the 
physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.    

Also of record are VA outpatient treatment notes dated 
through July 2005.  These records show complaints of back 
pain, history of paget disease, mild hypertension, glucose 
intolerance, and mild-to-minimal hypercalcemia and 
hypercholesterolemia.  

Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 40 percent is not warranted 
for the Veteran's low back strain under the schedular 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 50 percent rating under DC 5237 as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Even considering the loss of an additional 10 degrees 
of flexion, the Veteran still has range of motion of the 
spine; ankylosis is not shown.  DeLuca.  

As for an increased rating based on incapacitating episodes 
due to intervertebral disc syndrome, that condition was noted 
at the October 2006 VA examination; however, there is no 
evidence of any incapacitating episodes relating to 
intervertebral disc syndrome during the past 12 months.  
During both the September 2005 and October 2006 VA 
examinations the Veteran specifically denied any such 
incapacitating episodes.  Thus, a disability rating greater 
than 40 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's back disorder.   

The Board also finds that the Veteran is not entitled to a 
separate disability rating for any associated neurological 
impairment resulting from his service-connected low back 
strain.  While the October 2006 VA examination report notes 
meralgia paresthetica of the right leg, the examiner 
indicated that this was unrelated to the Veteran's service-
connected low back strain.  

Finally, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate injuries to the spine, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that a 40 percent rating is the appropriate evaluation 
in this case and that the degree of impairment resulting from 
the service-connected low back strain in this case does not 
more nearly approximate the next higher rating.  
  
Extraschedular Consideration

The issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for consideration 
must be addressed either when raised by the Veteran or 
reasonably raised by the record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see also 38 C.F.R. § 3.321(b)(1).  Here, the 
RO declined to refer the claim for consideration under 
38 C.F.R. § 3.321.  The Veteran is currently working part-
time as a security guard and the Board finds that the rating 
criteria considered in this case reasonably describe the 
Veteran's disability levels and symptomatology with regard to 
his low back disorder.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for his service-connected back disorder is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.    

With regard to the diabetes mellitus issue, the record 
reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that the notice error did not affect the 
essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of August 30, 2005, and a 10 percent rating 
was assigned.  In a subsequent August 2006 rating decision 
the effective date was amended to June 30, 2005, the date his 
claim.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for a 
higher rating and he demonstrated his actual knowledge of 
what was required to substantiate a higher rating in his 
argument included on his Substantive Appeal.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

With regard to the low back strain issue, complete notice was 
sent in the August 2006 statement of the case and the claim 
was readjudicated in a January 2007 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An effective date earlier than June 30, 2005, for the award 
of service connection for diabetes mellitus is denied.

A disability rating greater than 40 percent for service-
connected low back strain is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


